Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the  description text: Element 219 depicted in Fig. 4 but not described in the text.

    PNG
    media_image1.png
    416
    784
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “[F]ilter ring 326” is described at [0060] of US 20210039024 but not depicted in the drawings. “[D]ischarge flow path 316” is described at [0061] of US 20210039024 but not depicted in the drawings.  “[O]verflow mechanism 326” is described at [0063] of US 20210039024 but not depicted in the drawings.


Depicted in Fig. 6-7
Described in description text at
310
[0060]
not shown
Discharge flow path 316 [0061]
318
filter canister 318 at [0060]
320
lid 320 at [0063]
321
inlet 321 at [0061]
324
lid ring 324 at [0062]
not shown
overflow mechanism 326 at [0063]
328
outlet 328 at [0061]
330
mounting bracket 330 at [0064]


[this space to end of page is blank]

Depicted in Fig. 8-11
Described in description text at
400 at Fig. 9, 10
Filter stage 400 at [0067]
Filter assembly 400 at [0067]
410 at Fig. 9, 10 
First filter stage 410 at [0067]
“the filter 410” at [0069]
412 at Fig. 8, 10
Universal hose connection 412 at [0067]
414 at Fig. 8, 9
Diffuser 414 at [0067]
416 at Fig. 8, 9
“diffuser … has an end 416” at [0069]
“top end 416” at [0069]
418 at Fig. 8, 9, 11
Bearing 418 at [0069]
420 at Fig. 10
Primary filter wall 420 at [0069]
422 at Fig. 9, 10
Scrubbers 422 at [0070]
424 at Fig. 8, 10
Overflow mechanism 424 at [0071]
426 at Fig, 8 - 10
Waste catch 426 at [0071]
Second “catch” filter 426 at [0071]
Secondary catch 426 may be a cup 
430 at Fig. 9
Openings 430 at [0073]
432 at Fig. 8
Framework 432 at [0073]
432a at Fig. 9
Framework 432a for the first stage [0073]
432b at Fig. 9
Framework 432b for the removable second stage at [0073]


The “small notches” described at [0069] appear to be indicated, albeit not particularly clearly, in Fig. 11, but without a reference numeral pointing them out.

    PNG
    media_image2.png
    322
    415
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    451
    600
    media_image3.png
    Greyscale

It is also unclear why the item depicted in Fig. 11 is labelled 418 (bearing) rather than 414 (diffuser).
Objection is made to the drawings for failing to depict at least a portion of the radially inner filter element (“about 200 micron size”) and the radially outer filter element (“about 5 to 50 micron size, or about 20 micron size”) relative to the first filter stage framework 432a and relative to the second filter stage framework 432b.  The textual description appears to support the notion that both the upstream / coarser filter media and downstream / finer filter media are positioned radially outside of the first stage framework 432a.
It is unclear from the text and drawings whether the upstream / coarser filter media and downstream / finer filter media are positioned radially outside of the second stage framework 432b.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 6-recited “cup” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing s39heet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections to the Specification
Objection is made to the specification for minor informalities:  With reference to pre-grant publication US 20210039024 corresponding to the specification as filed, at [0058] line 7, “second filter 312” should be changed to – second filter 314 --.

    PNG
    media_image4.png
    165
    435
    media_image4.png
    Greyscale

At [0059] line 2, “sown” (past participle of “sow”) should be changed to 
– sewn – (past participle of “sew”).

    PNG
    media_image5.png
    63
    409
    media_image5.png
    Greyscale

At [0060] line 3, “14 system” should be changed to -- 314 system --.

    PNG
    media_image6.png
    99
    416
    media_image6.png
    Greyscale
 
At [0063], “lid ring 324 as illustrated in Fig. 3” should be amended to --  lid ring 324 as illustrated in Fig. 6 --.
At [0063], “housing 328” should be amended to the more appropriate correction: Corrected to either --  housing 318 – or to – outlet 328 --.
At [0063], “the lid 318 and ring 324” should be amended to – the lid 320 and lid ring 324 --.
At [0064], “the filter 312, 314” should be amended to – the filters 312, 314 --.
At [0067], each of three occurrences of “wash water” should be replaced 
by -- wastewater – for consistency and clarity with terminology used in the parent application.
At [0070], line 2, “on one or more sides” appears to have been intended.  
Objection is made to the textual description of Fig. 11 because it identifies part 418 as a “bearing” without any indication that the diffuser is also shown there.  It appears that the curved channel through which washing machine wastewater flows, as indicated by the examiner’s two arrow annotations, is the diffuser against which the flow acts to effect rotation of the bearing and the attached scrubbers.

Objections to the Specification Under §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Objection is made to the specification under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Objection is made to the specification for failure to provide an adequately clear written description of the invention.  It is unclear from the text and drawings whether the upstream / coarser filter media and downstream / finer filter media are positioned radially outside of the second stage framework 432b.
Objection is made to the specification for failure to provide an adequately clear written description of the invention.  Although a framework 432b comprising openings 430 is adequately described, a “cup” is not described because a defining characteristic of a “cup” is that it can contain a quantity of liquid.  The second stage framework 432b does not appear to be capable of containing a liquid, so the claim 6-recited “cup” does not read on the second stage framework 432b described in the application as filed.
Objection is made to the specification for failure to provide an adequately clear written description of the invention.  Although scrubbers 422 are shown in the drawings, neither the drawings nor the text describe how the ends of the scrubbers contact the inside surface of the filter media.  

    PNG
    media_image7.png
    154
    413
    media_image7.png
    Greyscale


The drawings depict a sizeable distance1 between the ends of the scrubbers and the inward facing surfaces of the first stage filter frameworks 432a.  Given that the order of 

structures in the radially increasing direction, that is, from smaller radii to larger radii, is:
   Scrubber ends < 
      inward facing side of 1st stage frameworks 432a < 
          outward facing side of 1st stage frameworks 432a < 
              inward facing surface of coarse filter media < 
                  gap for accumulation of 20 μm < particles < 200 μm <
                       inward facing surface of coarse filter media < 
                           inward facing surface of housing 218 (not shown in Fig 8 – 11) 
it is not sufficiently clear that the ends of the scrubbers contact the inward facing surface of the filter media especially because the radially outward water flow direction would tend to press the filter media up against the inward facing surface of the filter assembly housing (not shown in Fig 8 – 11) and further away from the ends of the scrubbers.
  
Claim Objections
Objection is made to claim 5 for minor informalities:  Claim 5 should recite “… the scrubbing mechanisms are …” or “… the scrubbing mechanism is a flexible
mechanism …”. 
Objection is made to claim 7 for minor informalities:  In claim 7, “gravity based” should be amended to – gravity-based – and should end with a period (“ . “).

Claimed Invention
	Claim 1 is directed to a filter assembly:

    PNG
    media_image10.png
    478
    889
    media_image10.png
    Greyscale

Unlike the claim 2 filter assembly, the claim 1 filter assembly needn’t be secured downstream of a washing machine for filtering the wastewater therefrom.  Unlike the claim 3 filter assembly, the diffuser of the claim 1 filter assembly needn’t have a portion provided with a plurality of scrubbing mechanisms spaced apart along the length of said portion of the diffuser.   Unlike the second filter stage of the claim 6 filter assembly, the second filter stage of the claim 1 filter assembly needn’t comprise a removable cup for catching overflow.  Unlike the claim 7 filter assembly, the claim 1 filter assembly needn’t be configured for use as a gravity-based filter assembly and it needn’t be mountable to 

a “surface external”2 to a washing machine.  Unlike the filter media of the claim 8 filter  assembly, the filter media of the claim 1 filter assembly needn’t be configured to remove particles of any particular size range. 
	The filter assembly or first filter stage or second filter stage needn’t be configured to separate solids from a fluid stream, but could be a liquid oil phase / liquid water phase separating type filter downstream from a parts washer, e.g., see USP 6391198 to Porter or USP 6189549 to Fontana. 
	The “washing machine” recited in claim 2 needn’t be a clothes washing machine, i.e., the type used to launder clothing, but could be a parts washing machine, e.g., auto parts washer of USP 8225804 to Publ or a pressure washer, e.g., USP 5803982 to Kosofsky.
	
	Claim 9 is directed to a method of removing particles from washing machine wastewater discharge:    

    PNG
    media_image12.png
    379
    892
    media_image12.png
    Greyscale


Effective Filing Date of Claimed Invention
	Filter assembly claim 1 requires that 

    PNG
    media_image13.png
    26
    460
    media_image13.png
    Greyscale

Into the filter assembly.  Similarly, method claim 9 requires that   

    PNG
    media_image14.png
    22
    367
    media_image14.png
    Greyscale
.  
Insofar as parent application 15/946888 of the pending CIP application does not provide an enabling description of these features of the claimed invention, the effective filing date of claims 1 – 11 is the actual filing date of the pending CIP application, i.e., 10/26/2020.
	US 20180290082 published on 10/11/2018 is available as prior art through 
§102(a)(1)3 insofar as it is printed publication that was made available to the public as of its publication date of 10/11/2018, a date which preceded the effective filing date of 10/26/2020 of the pending application.

Rejections Not Based on Prior Art
Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Although claim 1 recites the phrase “filter media” within the four corners of the claim 1 text, it is unclear whether “filter media” is a claim scope-limiting element of the claim 1 filter assembly.  Insofar as none of claims 2 – 8 cure this noted deficiency in claim 1, claims 2 – 8 are also rejected on these grounds.

Claims 3 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 states:

    PNG
    media_image15.png
    90
    892
    media_image15.png
    Greyscale

It is unclear whether “… along said length” or “wherein the diffuser is provided with a plurality of scrubbing mechanisms spaced apart along the length of the diffuser” was intended.
	Although claim 3 provides antecedent basis for “the scrubbing mechanisms”, claim 3 fails to provide antecedent basis for “the scrubbers”. 
	Use of the dimensional term “length” to refer to a structural portion of the diffuser from which protrusions extend outwardly is confusing in the same manner as “heat flowing from the temperature of a heat transfer surface” would be confusing.  It is suggested that in claim 3, “has a portion 
	While claim 3 would provide adequate antecedent basis for the phrase, “the scrubbing mechanisms” (plural in number), claim 3 does not provide antecedent basis for the claim 5-recited phrase, “the scrubbing mechanism” (singular in number).
	Insofar as none of claims 4 – 5 cure any of the noted deficiencies in claim 3, claims 4 – 5 are also rejected on these grounds.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “a connection … for connecting to a wastewater stream.”  While this recitation merely states an intention to fluidic connect the connection structure to a wastewater source, the recitation does not structurally limit the connection structure to ones in fluidic contact with any particular fluidic material, e.g., wastewater.  On the other hand, the recitation,

    PNG
    media_image16.png
    24
    496
    media_image16.png
    Greyscale

implies that the diffuser is rotatable by “the wastewater” suggesting – but not clearly so – that the diffuser must be in fluidic contact with specifically wastewater rather than any solids-laden fluid in need of filtration to remove at least a portion of the solids therein.  If such implied limitation is limiting of the claimed invention, then it is confusing to recite a “filter assembly” rather than a “filter system” comprising both the filter assembly structure in combination with the wastewater processed by the filter assembly.  Furthermore, it is unclear whether the recitation of “to diffuse the wastewater stream” and “to spray the wastewater” (emphasis added) is merely a statement of intended use of the filter assembly or further implies that the invention is directed to a “filter system” comprising the filter assembly and the wastewater process by the assembly. 

Disclosure Regarding the “Dual Stage” Filter Assembly Embodiment
	Fig. 6-11 purportedly describe (with examiner-added emphasis):
the “dual stage filter mechanism” (Fig. 6 at [0028]), 
the “dual stage filter mounting” (Fig. 7 at [0029]), 
the “dual stage filter assembly” (Fig. 8 at [0030]), and 
the “dual stage filter system” (Fig. 9 - 11 at [0031] – [0033]), of the invention. 
Notwithstanding whatever connotations may be implied by the different terms “mechanism”, “mounting”, “assembly”, and “system”, Fig. 6 – 11 safely appear to relate to the dual stage embodiment of the invention.
	At the outset, there does not appear to be any indication from Fig. 6 or from Fig. 7 of any “dual stage” functionality or structures. 

Rejections Based on Prior Art
	Claim 9 is reproduced below:

    PNG
    media_image12.png
    379
    892
    media_image12.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200230530 to Levitt.
US 20200230530 to Levitt, published 7/23/2020 after filing on 1/17/2020 claiming priority to 1/18/2019, describes a process calling for agitation 140 and downstream trichome filtration 160 (Fig. 26).  Levitt also describes a filter assembly in which a rotatable generally cylindrical cleaning mechanism having a spiral flight with filter media-cleaning wipers at the outermost radial ends thereof cleans the radially inwardly facing upstream cylindrical surface of the filter media.  The claim-recited “scrubbers” read on Levitt’s wipers.  The cleaning mechanism is driven by a turbine (not shown) [0093] driven by kinetic energy of the influent water to be filtered.  The water enters the filter assembly through a port at the top of the assembly.   The rotation of the cleaning assembly may be assisted by tangentially directed openings [0089].  The pore size of the fitler media 232 may be 1 – 50 μm [0066] or 5 – 50 μm [0060].
Although Levitt describes separation of small plant particles, e.g., trichomes, carried in a water stream [0004], the stream is not a wastewater discharged from a washing machine. Claim 9 requires separation of particles in a wastewater discharged from a washing machine.
US 20190281872 to Cilia at [0034] describes separating trichomes from bulk vegetative matter by place the trichome- and vegetative matter-containing biomass, ice, and water in a 220 μm mesh bag within a washing machine to agitate the mixture by the Cilia-preferred wet agitation method.  The trichomes and water are separated from the undesired vegetative matter as the water / trichome slurry is drained through the sieve bag and the washing machine wastewater drain hose.
It would have been obvious to have selected Cilia’s washing machine wet agitation step for Levitt’s agitation step 140 upstream of Levitt’s filtration step because Cilia teaches that wet agitation is a preferred method of agitating biomass to effect separation of trichomes from undesired vegetative matter.

Discussion of Prior Art Not Applied Against Claims 1 - 8
	To review, claim 1 recites:

    PNG
    media_image10.png
    478
    889
    media_image10.png
    Greyscale

	US 2020023530 to Levitt, published 7/23/2020 after filing on 1/17/2020 claiming priority to 1/18/2019, describes a filter assembly in which a rotatable generally cylindrical cleaning mechanism having a spiral flight with filter media-cleaning wipers at the outermost radial ends thereof cleans the radially inwardly facing upstream cylindrical surface of the filter media.  The cleaning mechanism is driven by a turbine (not shown) [0093] driven by kinetic energy of the influent water to be filtered.  The water enters the filter assembly through a port at the top of the assembly.   The rotation of the cleaning assembly may be assisted by tangentially directed openings [0089].  A framework and second stage below the first stage are not described.
	USP 5228993 to Drori describes a filter apparatus comprising an inlet port in fluid connection (near 82) with a backflush fluid source.  Inlet manifold 110 (on which structure the claim- recited “diffuser” reads) rotates about a vertical axis.  Although certain valves may be electrically actuated, the filter apparatus comprises neither a motor nor motorized parts.  The inlet manifold, having top and bottom bearings, is rotated by dint of jetting of influent backwash fluid through radial and non-radial jet nozzles 111.  A second stage filter is not described.
	It was known to use centrifugal action to remove accumulated debris from pleated filters, as shown, for example by USP 5989419 to Dudley at Col 3:

    PNG
    media_image17.png
    359
    466
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    1345
    734
    media_image18.png
    Greyscale

	US 20180290082 to Koski describes a filter assembly configured to receive wastewater discharged from a clothes washing machine via inlet connection 214 at the top of the filter assembly.  

    PNG
    media_image19.png
    1055
    709
    media_image19.png
    Greyscale


	US 20210023482 to Eisen describes a turbine 120 effecting rotation of shafted 104m “suction scanners” 104n for suctioning debris off the upstream side of fine filter 103.  Kinetic energy of the suctioned fluid, not of the influent wastewater as in the claimed invention, is what turns the turbine to effect removal of debris from the filter medium.  The dotted arrow annotations within the oval (added by the examiner) show the flow direction of wastewater through the filtering device.


    PNG
    media_image20.png
    468
    786
    media_image20.png
    Greyscale

	See also US 20150122723 to Orlans describes fluid-jet induced rotation of the filtration medium to effect dislodging accumulated debris from the filtration medium, but the debris removing phase is not simultaneous with the filtration phase.

    PNG
    media_image21.png
    667
    791
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    486
    720
    media_image22.png
    Greyscale

	US 20130319953 to Ozawa:

    PNG
    media_image23.png
    432
    555
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    453
    415
    media_image24.png
    Greyscale


	USP 5989419 to describes Dudley describes a filter.  During the filtration phase, raw water is fed to the exterior convoluted circumferential surface of the still cartridge filter with filtrate withdrawing through the axial outlet at 54.  During the filter cleaning phase, raw water is fed to the nozzle jets effecting rotation of the cartridge to shed accumulated debris by so-called “centrifugal forces” with debris-laden waste water withdrawing through the waste outlet 55.  



    PNG
    media_image25.png
    1086
    783
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    560
    439
    media_image26.png
    Greyscale


	USP 6267879 to Gil describes a helically moving, electric motor-driven 16 filter element cleaning manifold 10 suctioning 5 debris from the interior surface of a filtering element 4.
Claims Not Rejected Over Prior Art 
	Claims 1 – 8 and 11 are not rejected over prior art.
Objection is made to claim 11 for dependence on a rejected base claim, but would be allowable if written in independent form and amended to overcome any non-prior art-based objections and/or rejections noted above, if any.
US 20020121484 shows a second stage lint trap below a first stage filter.

    PNG
    media_image27.png
    1284
    688
    media_image27.png
    Greyscale


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dotted lines indicate spacings between scrubber ends and inward facing surface of frameworks 432a:
        
        
    PNG
    media_image8.png
    644
    362
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    383
    285
    media_image9.png
    Greyscale

        2 Please note that in the annotated photo below, each of surfaces A, B, and C is a “surface external to a washing machine” whereas each of surfaces D and E is an example of an “exterior surface of a washing machine.”  Moreover, none of surfaces A, B, & C can accurately be described as an “exterior surface of a washing machine” and neither of surfaces D & E can accurately be described as a “surface external to a washing machine”.
        
    PNG
    media_image11.png
    279
    422
    media_image11.png
    Greyscale

        3 35 U.S.C. §102(a)(1):
        A person shall be entitled to a patent unless –
        
        (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.